Adlow, C. J.

After being denied the benefits to which he claimed to be entitled under the provisions of G. L. c. 151 A (Employment Security Act) the *14petitioner, Percy A. Sinclair, pursued his rights of appeal as provided by §42 of the aforesaid c. 151 A. and in the Supreme Judicial Court the decision of the lower court was reversed. On January 29, 1954 the following rescript was filed in the Supreme Judicial Court:
Angelo Morello, for the petitioner.
Stephen F. Lopiano, for the respondent.
"Decision of District Court reversed. Case remanded to the board of review for further proceedings in conformity with the opinion”.
Without waiting for the board of review to comply with the terms of this rescript, the petitioner on February 4, 1934 presented a motion in the Municipal Court of the City of Boston for the allowance of the petitioner’s costs, and the court disposed of the motion as follows:
"Petitioner’s motion for costs heard and allowed and judgment for costs against both respondents to be entered on Friday, February 12, 1934 at 10:00 a.m. in the amount of $208.25.”
From this disposition of the motion by the trial justice the respondents have brought this appeal to the Appellate Division. Such procedure ignores the appellate routine prescribed by the provisions of G. L. c. 151 A, §42. As a cause deriving from the assertion of a claim under the Employment Security Act, (c. 151A) any person aggrieved by a ruling of a district judge may appeal directly to the Supreme Judicial Court. It follows that this court is without jurisdiction to hear this appeal and the order of this court must be.

Report Dismissed.